--------------------------------------------------------------------------------

THIS LOAN AGREEMENT (the “Loan Agreement”) is dated as of the 13th day of
February, 2009

AMONG:

> > > > MAVERICK MINERALS CORPORATION, a Nevada corporation with an address for
> > > > business at 2501 Lansdowne Ave, Saskatoon, Saskatchewan, Canada, S7J 1H3
> > > > 
> > > > (the “Borrower”)

AND:

> > > > SENERGY PARTNERS LLC, a limited liability company with an address for
> > > > business at 2245 N. Green Valley Pkwy, Ste. 429, Henderson, Nevada 89014
> > > > 
> > > > (the “Lender”)

WHEREAS:

A.          The Lender has agreed to establish in favour of the Borrower a
revolving loan for in the aggregate amount of up to $1,000,000 (the “Loan”),
subject to, among other things, the execution and delivery of this Loan
Agreement; and

B.         The Lender and Borrower are entering into this Loan Agreement to
provide for the terms of the Loan established in favour of the Borrower.

THEREFORE, for value received, and intending to be legally bound by this Loan
Agreement, the parties agree as follows:

ARTICLE 1
DEFINED TERMS

1.1        Defined Terms

             In this Loan Agreement, unless something in the subject matter or
context is inconsistent therewith:

  (a)

“Advance” means an advance on account of the Loan;

        (b)

“Applicable Law” means all public laws, statutes, ordinances, decrees,
judgments, codes, standards, acts, orders, by-laws, rules, regulations, official
body consents, permits, binding policies and guidelines, and requirements of any
Governmental Authority, which now or hereafter may be lawfully applicable to and
enforceable against the Borrower or its property or any part thereof.

        (c)

“Borrower” means Maverick Minerals Corporation.

        (d)

“Business Day” means a day of the year, other than Saturday or Sunday, on which
banks are open for business in Saskatoon, Saskatchewan.


--------------------------------------------------------------------------------


  (e)

“Closing Date” means February 13th, 2009 or such later date as agreed by the
Lender and the Borrower.

        (f)

“Debt Settlement Agreement” means the debt settlement agreement dated as of
February 10th, 2009 between the Borrower and the Lender attached as Schedule “B”
hereto;

        (g)

“Encumbrances” means and includes any mortgage, charge, hypothec, privilege,
pledge, security interest, lien, claim and encumbrance of any nature whatsoever
or howsoever arising in respect of or affecting any Property, and includes any
renewals or extensions thereof, which is not effectually postponed, subordinated
or waived in favour of the indebtedness and liability from time to time in
respect of the Loans.

        (h)

“Event of Default” has the meaning defined in Section 7.1.

        (i)

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States.

        (j)

“Governmental Authority” means, when used with respect to any person, any
government, parliament, legislature, regulatory authority, agency, tribunal,
department, commission, board, instrumentality, court, arbitration board, or
arbitrator or other law, regulation or rule making entity (including a Minister
of the Crown, any central bank, Superintendent of Financial Institutions or
other comparable authority or agency) having or purporting to have jurisdiction
on behalf of, or pursuant to the laws of, Canada or any country in which such
person is incorporated or otherwise created or established or in which such
person has any Property or carries on business, or any province, territory,
state, municipality, district or political subdivision of any such country or of
any such province, territory or state of such country.

        (k)

“Interest Rate” means 8% per annum calculated and compounded monthly, not in
advance as well after as before maturity, default and judgment on the
outstanding daily balance of the Loan based on the number of days elapsed in a
365 day year;

        (l)

“Lender” means Senergy Partners LLC.

        (m)

“Loan” means the revolving loan in the maximum principal amount of $1,000,000.

        (n)

“Maturity Date” means December 31, 2012, unless sooner determined due to the
occurrence of an Event of Default;

        (o)

“Material Adverse Effect” means a material adverse effect (or a series of
adverse effects, none of which is material in and of itself but which,
cumulatively, (i) constitutes a material adverse change in the business,
operations, financial condition or properties of the Borrower taken as a whole;
(ii) that materially impairs the ability of the Borrower to timely and fully
perform its obligations under the Loan Agreement, or (iii) that materially
impairs the ability of the Lender to enforce its rights and remedies under this
Loan Agreement.

        (p)

“Obligations” means all obligations of the Borrower to the Lender under or in
connection with this Loan Agreement, including but not limited to all debts and
liabilities, present or future, direct or indirect, absolute or contingent at
any time owing by the Borrower to the Lender or remaining unpaid by the Borrower
to the Lender or in


--------------------------------------------------------------------------------


 

connection with this Loan Agreement, whether arising from dealings between the
Lender and the Borrower or from any other dealings or proceedings by which the
Lender may be or become in any manner whatever a creditor of the Borrower under
or in connection with this Loan Agreement, and wherever incurred, and whether
incurred by the Borrower alone or with another or others and whether as
principal or surety, and all interest, fees, legal and other costs, charges and
expenses.

          (q)

“Permits” means licenses, authorizations, consents, certificates, registrations,
exemptions, permits and other approvals, obtained from or required by a
Governmental Authority.

          (r)

“Permitted Encumbrances” means, with respect to any Person, the following:

          (i)

Encumbrances for taxes, rates, assessments or other charges of Governmental
Authorities, charges or levies not yet due, or for which instalments have been
paid based on reasonable estimates pending final assessments, or if due, the
validity of which is being contested diligently and in good faith by appropriate
proceedings by that person and for which adequate reserves have been established
in accordance with GAAP;

          (ii)

undetermined or inchoate Encumbrances, rights of distress and charges incidental
to current operations which have not at such time been filed or exercised and of
which none of the Lender has been given notice, or which relate to obligations
not due or payable or if due, the validity of which is being contested
diligently and in good faith by appropriate proceedings by that person;

          (iii)

to the extent a security interest is constituted or created thereby, any right
of first refusal in favour of any person granted in the ordinary course of
business with respect to the properties of the Borrower, which in the aggregate
do not detract materially from the value of any part of the Property of the
Borrower or its use in the operations of the Borrower;

          (iv)

any interest of a third party under any pooling, unit development, overriding
royalty, net profits interest, carried interest, reversionary interest or
operating agreement affecting mineral or other natural resource rights entered
into in the ordinary course of business between arm’s length third parties on
reasonable commercial terms; and

          (v)

other Encumbrances expressly agreed to in writing by the Lender,

         

provided that nothing in this definition or this Loan Agreement shall (A) be
construed as evidencing an intention or agreement on the part of the Lender that
the Obligations hereunder be or have been subordinated to any such Permitted
Encumbrance, or (B) cause any such subordination to occur.

          (s)

“Person” means and includes an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization and a government or any department or agency thereof;

          (t)

“Property” means, with respect to any person, any or all of its undertaking,
property and assets.


--------------------------------------------------------------------------------


  (u)

“Securities Laws” means all applicable securities laws in the relevant
jurisdictions and the respective regulations made thereunder, together with
applicable published fee schedules, prescribed forms, policy statements, orders,
blanket rulings and other regulatory instruments of the securities regulatory
authorities in such jurisdictions.

        (v)

“Security Documents” means the security documents set out in Section 8.1 to this
Agreement and any other security document from time to time taken by the Lender
from the Borrower as security for the payment, observance and performance of the
Loan in whole or in part;

        (w)

“Taxes” means all taxes, levies, imposts, stamp taxes, duties, deductions,
withholdings and similar governmental impositions payable, levied, collected,
withheld or assessed as of the date of this Loan Agreement or at any time in the
future, and “Tax” shall have a corresponding meaning.

        (x)

“Loan Agreement”, “Agreement”, “hereof”, “herein”, “hereto”, “hereunder” or
similar expressions mean this Loan Agreement and any Schedules hereto, as
amended, supplemented, restated and replaced from time to time.

        (y)

“$”, “US Dollars” and “USD$” mean lawful money of the United States.

1.2        Headings and Table of Contents

             The headings of the Articles, Sections, subsections and paragraphs
hereof and the Table of Contents are inserted for convenience of reference only
and shall not affect the construction or interpretation of this Loan Agreement.

1.3        Accounting Terms

             Each accounting term used in this Loan Agreement, unless otherwise
defined or interpreted herein, has the meaning assigned to it under GAAP.

1.4        Number, Gender, Contractual Instruments

             Unless the context otherwise requires, words importing the singular
number shall include the plural and vice versa and words importing any gender
include all genders. References to Loan Agreement shall be deemed to include all
present or future amendments, supplements, restatements or replacements thereof
or thereto.

ARTICLE 2
LOAN

2.1        Amount

             Upon and subject to the terms and conditions of this Loan
Agreement, the Lender hereby irrevocably agrees to immediately establish the
Loan for the use and benefit of the Borrower.

2.2        Purpose

             The Loan will be made available to the Borrower for the purposes
set out in Schedule “A” hereto and for no other purpose without the prior
written consent of the Lender.

--------------------------------------------------------------------------------

2.3        Time and Place of Payments

             Unless otherwise expressly provided herein, the Borrower shall make
all payments pursuant to this Agreement or pursuant to any document, instrument
or agreement delivered pursuant hereto by delivery of a cheque or wire transfer
to the Lender before 1:00 p.m. (Saskatoon time) on the day specified for
payment. Any such payment received on the day specified for such payment but
after 1:00 p.m. (Saskatoon time) thereon shall be deemed to have been received
prior to 1:00 p.m. (Saskatoon time) on the Business Day immediately following
such day specified for payment.

2.4        Debt Settlement Agreement

             In consideration of the Lender entering into this Loan Agreement,
the Borrower has agreed to enter into the Debt Settlement Agreement.

ARTICLE 3
PAYMENTS, PREPAYMENTS AND INTEREST

3.1        Evidence of Indebtedness

             The Obligations resulting from the Loan, including all payments of
interest and payments of principal by the Borrower, shall be evidenced by
records maintained by the Lender. The records maintained by the Lender shall
constitute, in the absence of manifest error, prima facie evidence of the
Obligations and all details relating thereto. The failure of the Lender to
correctly record any such amount or date shall not, however, adversely affect
the obligation of the Borrower to pay the Obligations in accordance with this
Loan Agreement.

3.2        Term and Repayment

             The outstanding principal amount of the Loan together with all
accrued and unpaid interest and all other amounts outstanding hereunder shall
become due and payable in full on the Maturity Date unless sooner determined by
the Lender due to the occurrence of an Event of Default.

3.3       Voluntary Prepayments

             Subject to giving the Lender not less than 10 Business Days’ prior
written notice, the Borrower may from time to time prepay the Loans in whole or
in part without penalty.

3.4        Interest

             The outstanding daily principal balance of the Loan will bear
interest at the applicable Interest Rate until paid in full.

ARTICLE 4
REPRESENTATIONS AND WARRANTIES

4.1        Representations and Warranties of the Borrower

             The Borrower represents and warrants to the Lender as specified
below.

  (a)

Corporate and Securities Matters


--------------------------------------------------------------------------------


  (i)

Due Incorporation, Etc. The Borrower is incorporated under the laws of the state
of Nevada and is a corporation duly incorporated and organized and validly
subsisting under the laws of the jurisdiction of its incorporation and is duly
qualified, registered or licensed in all jurisdictions where such qualification,
registration or licensing is required to the extent that it is material. The
Borrower has all requisite corporate capacity, power and authority to own, hold
under licence or lease its properties, to carry on its business as now conducted
and as proposed to be conducted and to otherwise enter into, and carry out the
transactions contemplated by this Loan Agreement.

        (ii)

Due Authorization. The entering into and the performance by the Borrower of this
Loan Agreement (i) has been duly authorized by all necessary corporate action on
its part, (ii) do not and will not violate its constating documents, any
Applicable Law, any Permit or any Contract to which it is a party, and (iii)
will not result in the creation of any Encumbrance on any of its Property, will
not require it to create any Encumbrance on any of its Property and will not
result in the forfeiture of any of its Property.

        (iii)

No Restrictions in Constating Documents. The execution, delivery and performance
of this agreement and the consummation of the transactions contemplated herein
and therein do not and will not conflict with, result in any breach or violation
of, or constitute a default under, the terms, conditions or provisions of the
constating documents or by-laws of, or any unanimous shareholder agreement or
declaration relating to, the Borrower or of any law, regulation, judgment,
decree or order binding on or applicable to the Borrower or by which the
Borrower benefits or to which any of its property is subject or of any material
agreement, lease, licence, permit or other instrument to which the Borrower is a
party or is otherwise bound or by which the Borrower benefits or to which any of
its property is subject and do not require the consent or approval of any other
party or any governmental body, agency or authority.

        (iv)

Due Execution, Etc. The Loan Agreement have been or will be duly executed and
delivered by it and constitute legal, valid and binding obligations enforceable
against it in accordance with its respective terms, subject to the availability
of equitable remedies and the effect of bankruptcy, insolvency and similar laws
affecting the rights of creditors generally.


  (b)

Ownership of Assets and Properties

       

The Borrower does not warrant title to its assets but represents and warrants
that except for Permitted Encumbrances, the material assets of the Borrower are
free and clear of any liens, royalties, production payments, charges, adverse
claims, demands or encumbrances created by, through or under the Borrower.

4.2        Representations and Warranties of the Lender

             The Lender represents and warrants to the Borrower as specified
below.

  (a)

Corporate and Securities Matters


  (i)

Due Incorporation, Etc. The Lender is incorporated under the laws of the state
of Nevada and is a limited liability corporation duly incorporated and organized


--------------------------------------------------------------------------------


 

and validly subsisting under the laws of the jurisdiction of its incorporation
and is duly qualified, registered or licensed in all jurisdictions where such
qualification, registration or licensing is required to the extent that it is
material. The Lender has all requisite corporate capacity, power and authority
to own, hold under licence or lease its properties, to carry on its business as
now conducted and as proposed to be conducted and to otherwise enter into, and
carry out the transactions contemplated by this Loan Agreement.

        (ii)

Due Authorization. The entering into and the performance by the Lender of this
Loan Agreement (i) has been duly authorized by all necessary corporate action on
its part, and (ii) do not and will not violate its constating documents, any
Applicable Law, any Permit or any contract to which it is a party.

        (iii)

No Restrictions in Constating Documents. The execution, delivery and performance
of this agreement and the consummation of the transactions contemplated herein
and therein do not and will not conflict with, result in any breach or violation
of, or constitute a default under, the terms, conditions or provisions of the
constating documents or by-laws of, or any unanimous shareholder agreement or
declaration relating to, the Lender or of any law, regulation, judgment, decree
or order binding on or applicable to the Lender or by which the Lender benefits
or to which any of its property is subject or of any material agreement, lease,
licence, permit or other instrument to which the Lender is a party or is
otherwise bound or by which the Lender benefits or to which any of its property
is subject and do not require the consent or approval of any other party or any
governmental body, agency or authority.

        (iv)

Due Execution, Etc. The Loan Agreement have been or will be duly executed and
delivered by it and constitute legal, valid and binding obligations enforceable
against it in accordance with its respective terms, subject to the availability
of equitable remedies and the effect of bankruptcy, insolvency and similar laws
affecting the rights of creditors generally.

4.3        Survival of Representations and Warranties

             Unless expressly stated to be made as of a specific date, the
representations and warranties made in this Loan Agreement shall survive the
execution of this Loan Agreement notwithstanding any investigation made at any
time by or on behalf of the Lender.

ARTICLE 5
COVENANTS

5.1        Affirmative Covenants

             The Borrower hereby covenants and agrees with the Lender that,
until repayment in full by the Borrower to the Lender of all Obligations and
unless the Lender otherwise expressly consents in writing, such consent not to
be unreasonably withheld:

  (a)

Prompt Payment

       

The Borrower shall duly and punctually pay or cause to be paid to the Lender all
amounts payable under this Loan Agreement at the dates and places, in the
currencies and in the manner mentioned herein.


--------------------------------------------------------------------------------


  (b)

Use of Proceeds

       

The Borrower shall apply all of the proceeds of the Loan for the purposes set
out in Section 2.2 hereof.

5.2        Restrictive Covenants

             During the term of this Loan Agreement, the Borrower shall not do
any of the things specified in this Section without the prior written consent of
the Lender, which shall not be unreasonably withheld.

  (a)

Encumbrances

       

The Borrower shall not create, incur or assume or suffer to exist or cause or
permit any Encumbrance upon or in respect of any of its material Property,
except for Permitted Encumbrances.

        (b)

Limit on Senior Debt or Further Subordinate Debt

       

The Borrower shall not, without the prior written consent of the Lender, incur,
assume or suffer to exist any indebtedness other than indebtedness to unsecured
trade creditors which is incurred in the ordinary course of business.

ARTICLE 6
CLOSING DELIVERIES

6.1        Closing Deliveries

             On or after the Closing Date, the Borrower shall deliver to the
Lender, in form and substance satisfactory to the Lender upon request by the
Lender, a resolution of the board of directors of the Borrower authorizing the
Borrower to execute, deliver and perform its obligations under this Loan
Agreement:

6.2        Waiver

             The terms and conditions of Section 6.1 are inserted for the sole
benefit of the Lender and the Lender may waive them in whole or in part, with or
without terms or conditions, in respect of any extension of credit, without
prejudicing the Lender’s right to assert them in whole or in part in respect of
any other extension of credit.

ARTICLE 7
DEFAULT

7.1        Events of Default

             Each of the following events shall constitute an Event of Default
under this Loan Agreement:

  (a)

the Borrower fails to pay any amount of principal when due; or

        (b)

the Borrower fails to pay any amount of interest when due or, to pay fees within
five (5) Business Days of when due; or


--------------------------------------------------------------------------------


  (c)

the Borrower ceases or threatens to cease to carry on its business, except as
expressly permitted in this Loan Agreement, or admits its inability or fails to
pay its debts generally; or

        (d)

the Borrower becomes a bankrupt (voluntarily or involuntarily); or becomes
subject to any proceeding seeking liquidation, arrangement, relief of creditors
or the appointment of a receiver or trustee over, or any judgment or order which
has or might have a Material Adverse Effect, and such proceeding, if instituted
against the Borrower, or such judgment or order, is not contested diligently, in
good faith and on a timely basis and dismissed or stayed within 30 days of its
commencement or issuance; or

        (e)

if any representation or warranty made by the Borrower in this agreement or in
any other document, agreement or instrument delivered pursuant hereto or
referred to herein or any information furnished in writing to the Lender by the
Borrower proves to have been incorrect in any material respect when made or
furnished, and such Event of Default, to the extent curable, has not been cured
within ten (10) Business Days after written notice to do so has been given by
the Lender to the Borrower; or

        (f)

the breach or failure of due observance or performance by the Borrower of any
covenant or provision of this Loan Agreement, other than those heretofore dealt
with in this Section 7.1 or of any other document, agreement or instrument
delivered pursuant hereto or referred to herein which is not remedied by the
Borrower within ten (10) Business Days after written notice to do so has been
given by the Lender to the Borrower, unless permitted to do so by the Lender.

7.2        Acceleration and Termination of Rights

             If any Event of Default occurs, the Lender may give notice to the
Borrower declaring the Obligations or any of them to be forthwith due and
payable, whereupon they shall become and be forthwith due and payable without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Borrower.

7.3        Remedies

             Upon the occurrence of any event by which any of the Obligations
become due and payable under Section 7.2, the Lender may take such action or
proceedings on behalf of the Lender and in compliance with Applicable Law as the
Lender in its sole discretion deems expedient to enforce the same, all without
any additional notice, presentment, demand, protest or other formality, all of
which are hereby expressly waived by the Borrower.

7.4        Remedies Cumulative

             The rights and remedies of the Lender under the Loan Agreement are
in addition to and not in substitution for any rights or remedies provided by
law. Any single or partial exercise by the Lender of any right or remedy for a
default or breach of any term, covenant, condition of the Loan Agreement herein
contained shall not be deemed to be a waiver of or to alter, affect, or
prejudice any other right or remedy or other rights or remedies to which the
Lender may be lawfully entitled for the same default or breach. Any waiver by
the Lender of the strict observance, performance or compliance with any term,
covenant, condition or Loan Agreement herein contained, and any indulgence
granted by the Lender shall be deemed not to be a waiver of any subsequent
default.

--------------------------------------------------------------------------------

ARTICLE 8
SECURITY

8.1                    As security for payment, observance and performance of
the Borrower’s Obligations, the Borrower agrees to execute and deliver (and
cause each Other Obligant to execute and deliver), inter alia, such security as
the Lender may reasonably require from time to time (collectively, the “Security
Documents”) in a form and manner satisfactory to the Lender and the Lender’s
solicitors. Each Security Document is given as additional, concurrent and
collateral security to the remainder of the Security Documents and will not
operate to merge novate or discharge the Borrower’s Indebtedness or any of the
other Security Documents. The execution and delivery of each Security Document
will not in any way suspend or affect the present or future rights and remedies
of the Lender in respect of the Borrower’s Indebtedness, or the other Security
Documents. No action or judgment taken by the Lender in respect of any of the
Security Documents or with respect to the Borrower’s Indebtedness will affect
the liability of the Borrower hereunder and nothing but the actual payment in
full by the Borrower to the Lender of the Borrower’s Indebtedness will discharge
the Borrower or any of the Security Documents.

ARTICLE 9
CONDITIONS PRECEDENT TO EACH ADVANCE UNDER THE LOAN

9.1                    The Lender’s obligation to make any Advance is subject to
the following conditions precedent having been met to the Lender’s sole
satisfaction or waived by the Lender in writing at the time of that Advance,
namely:

  (a)

the Lender having received a properly executed original of this Loan Agreement
and any Security Documents then in effect;

        (b)

the Borrower’s representations and warranties contained herein and in the
Security Documents then in effect then being true and correct in all material
respects;

        (c)

the Borrower having entered into the Debt Settlement Agreement with the Lender
in substantially the form attached hereto as Schedule “B”;

        (d)

there then being no outstanding Default or Event of Default and no outstanding
condition, event or act which with or without the giving of notice could become
an Event of Default; and

        (e)

there then being no outstanding condition, event or act which has had or would
reasonably be expected to have a Material Adverse Effect.

ARTICLE 10
MISCELLANEOUS PROVISIONS

10.1     Amendment, Supplement or Waiver

             Any amendment or supplement to this Loan Agreement shall require
the written consent of the other parties. No waiver or act or omission of the
Borrower or the Lender, or any of them, shall extend to or be taken in any
manner whatsoever to affect any subsequent Event of Default or breach by a party
of any provision of this Loan Agreement or the rights resulting thereof.

--------------------------------------------------------------------------------

10.2     Governing Law

             The Loan Agreement shall be conclusively deemed to be a contract
made under, and shall for all purposes be governed by and construed in
accordance with, the laws of the Province of Saskatchewan. Each party to this
Loan Agreement hereby irrevocably and unconditionally attorns and submits to the
non-exclusive jurisdiction of the courts of Saskatchewan and all courts
competent to hear appeals therefrom.

10.3     Address for Notice

             Unless otherwise provided in this Loan Agreement, all notices,
consents, acknowledgements, directions, resolutions, waivers and other
communications required or permitted to be given under this Loan Agreement shall
be in writing and shall be sent by overnight courier service, facsimile or other
means of electronic mail transfer, or personal delivery, addressed to the party
for whom it is intended as follows:

  (a)

if to the Borrower:

Maverick Minerals Corporation
2501 Lansdowne Ave
Saskatoon, Saskatchewan
S7J 1H3

Attention: R. Kinloch
Facsimile No.: (306) 343-0888

with a copy to:

Clark Wilson LLP
800 – 855 West Georgia Street
Vancouver, British Columbia
V6C 3H1

Attention: Conrad Y. Nest
Facsimile No.: (604) 687 6314

  (b)

if to the Lender:

SENERGY PARTNERS LLC.
2245 N. Green Valley Pkwy, Ste. 429
Henderson, Nevada 89014

Attention: Donna Rose
Facsimile No.: (208) 330-7137

with a copy to:

--------------------------------------------------------------------------------

DAVID P. STEINER
David Steiner & Associates PLC
1925 Century Park E Ste 2350
Los Angeles, CA 90067-2737

Attention: David Steiner
Facsimile No.: (310) 556-0336

or such other address most recently specified by such party by notice given in
accordance with this Section 10.3 to the party hereto giving the notice or
written communication. Any notice, demand or communication pursuant to or
relating to this Loan Agreement shall be conclusively deemed to be given and
received, if delivered, on the day on which it is delivered to the address of
the party to be notified or, if given by facsimile or other similar form of
telecommunication, on the next Business Day following such transmission.

10.4     Time of the Essence

             Time shall be of the essence of this Loan Agreement.

10.5     Further Assurances

             The parties hereto shall do all such further acts and execute and
deliver all such further documents as may be necessary or desirable in order to
fully perform and carry out the purpose and intent of the Loan Agreement.

10.6     Counterparts and Facsimile

             This Loan Agreement may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed to be an original, and
such counterparts together shall constitute one and the same Loan Agreement. For
the purposes of this Section, the delivery of a facsimile copy of an executed
counterpart of this Loan Agreement shall be deemed to be valid execution and
delivery of this Loan Agreement.

10.7     Entire Loan Agreement

             This Loan Agreement constitutes the entire Loan Agreement between
the parties hereto concerning the matters addressed in this Loan Agreement, and
cancel and supersede any prior agreements, undertakings, declarations or
representations, written or verbal, in respect thereof.

10.8     Independent Legal Advice

             The parties hereto each represent, warrant and agree that each has
received independent legal advice from their respective attorneys with respect
to the terms of the Loan Agreement and with respect to the advisability of
entering into this Loan Agreement.

--------------------------------------------------------------------------------

10.9      Successors

             This Loan Agreement and any other document referred to herein or
therein shall be binding upon and inure to the benefit of and be enforceable by
Lender, Borrower and their respective successors and assigns, except that
Borrower may not assign its rights under this Loan Agreement and any other
document referred to herein or therein without the prior written consent of
Lender. Lender may, after notice to Borrower, assign its rights and delegate its
obligations under this Loan Agreement and further may assign, or sell
participations in, all or any part of the Loan or any other interest herein to
another person, in which event, the assignee or participant shall have, to the
extent of such assignment or participation, the same rights and benefits as it
would have if it were the Lender hereunder, except as otherwise provided by the
terms of such assignment or participation.

             WITNESS OF WHICH, the parties have executed this Loan Agreement as
at the day first written above.

  MAVERICK MINERALS CORPORATION               By: /s/ Robert Kinloch    
Authorized Signatory               SENERGY PARTNERS LLC               By: /s/
Donna Rose     Authorized Signatory


--------------------------------------------------------------------------------

SCHEDULE A

Plan of Operation

Maverick Minerals Corporation (the “Company”) plans to continue to evaluate
joint venture opportunities and oil and gas development and production prospects
in West Texas and North West Texas and Saskatchewan. The Company expects to
continue its evaluation of joint venture production and development
opportunities in North West Texas.

Based on the Company’s plan of operation outlined above, the Company intends to
use proceeds of the Loan for the following expenses during the term of the Loan:

Loan Purposes

General, Administrative and Corporate Expenses Consulting and Due Diligence,
Texas and Saskatchewan Professional Fees Joint Venture Programs


--------------------------------------------------------------------------------

SCHEDULE B

Debt Settlement and Subscription Agreement

--------------------------------------------------------------------------------